Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mower US 6,411,845 in view of Chandler US2006/0142817.
Regarding Claim 1, Mower discloses a method for performing electrical current therapy on biological tissue (Figs. 1A-B; Title, Abstract) comprising: administering the electrical current therapy to the biological tissue (Figs. 1A-B; col. 3, lines 37-41 “utilizing multiple electrodes that contact multiple ventricular areas 1) for simultaneous biphasic stimulation, or 2) for progressive biphasic stimulation, that is, the mimicking of the physiological patterns of electrical current flows or waves of depolarization in the myocardium’).  Mowers discloses substantially the invention as claimed but failed to disclose that the electrical current therapy to the biological tissue independently of changes in the biological tissue. However, Chandler discloses a device and method of treating a wound comprising the steps of placing a pair of electrodes
placed spaced apart in the region of a wound (“biological tissue”) and applying a
predetermined sequence of current waveforms across the electrodes. The
sequence of current waveforms comprises a first waveform comprising a series
of current pulses having an amplitude in a range of from 80 to 300 pA, having a
frequency in a range from 0.5 to 1.5 pulses per second and a pulse width in a
range from 333 to 1000 ms [abstract]. The application of this sequence of
waveforms optimizes wound healing [0024]. That is,  a new and improved
electrotherapy treatment is taught wherein the electrodes are not placed on the wound but
in the periwound, thus avoiding deteriously interfering with the wound healing
process and allowing for the administering of electrical current therapy through
the regenerative tissue under the wound[0024]. The examiner considers that the
wound is not monitored during therapy since Chandler discloses no monitoring or
sensing circuitry. Thus, it would have been obvious to one of ordinary skills in the
art by the time the invention was made to modify Mowers to have the electrical current therapy to the biological tissue independently of changes in the biological tissue in view of Chandler teachings in order to provide therapy to the tissue under treatment. 


Regarding Claim 2, Mower discloses sensing at least one parameter of the biological tissue; and determining, based on the at least one parameter, whether to administer electrical current therapy to the biological tissue (col.3, lines 42-52 “The control circuit logic can activate the multiple site, biphasic ventricular stimulation... upon the direct or indirect sensing of ventricular fibrillation. For example, direct sensing of ventricular fibrillation can be based on data from multiple ventricular sensing electrodes, and indirect sensing can be based on any of various functional parameters, such as arterial blood pressure, size and/or presence of an R Wave, rate of the electrogram deflections, or the probability density function (PDF) of the electrogram’). 

Regarding Claim 3, Mower discloses wherein the electrical current therapy is below a depolarization threshold of cells of the tissue (FIGS. 2-5; col. 7, lines 43-48 “the magnitude of the anodal phase does not exceed the maximum subthreshold amplitude. The anodal phase serves to precondition the stimulated myocardium, thereby lowering the excitation threshold such that a cathodal stimulation of lesser intensity than normal will produce depolarization leading toe contraction’). 
Regarding Claim 4, Mower discloses wherein a signal used in the electrical current therapy includes an anodal signal (col. 3, fines 63-65 “first and second phases of stimulation consist of an anodal pulse (first phase) followed by a cathodal pulse (second phase)’; anodal stimulation 202, 302, 402, or 502; FIGS. 2-5). 
Regarding Claim 5, Mower discloses wherein a signal used in the electrical current therapy includes a cathodal signal (col. 3, lines 63-65 “first and second phases of stimulation consist of an anodal pulse (first phase) followed by a cathodal pulse (second phase)”: cathodal stimulation 208, 308, 408, or 510; FIGS. 2-5).
 Regarding Claim 6, Mower discloses wherein a signal used in the electrical current therapy includes a biphasic signal (FIGS. 2-5; col. 3, lines 38-39 “1) for simultaneous
biphasic stimulation, or 2) for progressive biphasic stimulation’; col. 6, lines 4-5 “FIGS. 2 through 5 depict a range of biphasic stimulation protocols”). 
Regarding Claim 11, Mower discloses a device for providing electrical current therapy to biological tissue (Figs. 1A-B), comprising: a generator circuit configured to generate the electrical current therapy administered to the biological tissue via at least one electrode (col. 8,lines 37-40 “at least two electrodes adapted to administer biphasic stimulation to myocardial tissue; and a pacemaker connected to provide biphasic stimulation to the at least two electrodes”; electrodes 102, 104, 106, 108, 110 in FIG. 1A; electrodes 202, 204, 206, 208,210, 302, 304, 306, 308, 310 in FIG. 1B). Mowers discloses substantially the invention as claimed but failed to disclose that the electrical current therapy to the biological tissue independently of changes in the biological tissue. However, Chandler discloses a device and method of treating a wound comprising the steps of placing a pair of electrodes placed spaced apart in the region of a wound (“biological tissue”) and applying a predetermined sequence of current waveforms across the electrodes. The sequence of current waveforms comprises a first waveform comprising a series of current pulses having an amplitude in a range of from 80 to 300 pA, having a frequency in a range from 0.5 to 1.5 pulses per second and a pulse width in a
range from 333 to 1000 ms [abstract]. The application of this sequence of
waveforms optimizes wound healing [0024]. That is, a new and improved
electrotherapy treatment is taught wherein the electrodes are not placed on the wound but
in the periwound, thus avoiding deteriously interfering with the wound healing
process and allowing for the administering of electrical current therapy through
the regenerative tissue under the wound[0024], The examiner considers that the
wound is not monitored during therapy since Chandler discloses no monitoring or
sensing circuitry. Thus, it would have been obvious to one of ordinary skills in the
art by the time the invention was made to modify Mowers to have the electrical current therapy to the biological tissue independently of changes in the biological tissue in view of Chandler teachings in order to provide therapy to the tissue under treatment. 

Regarding Claim 12, Mower discloses a sensor configured to sense at least one parameter of the biological tissue; and a control circuit configured to determine, based on the at least one parameter, whether to administer electrical current therapy to the biological tissue (col. 3, lines 42-52 “The control circuit logic can activate the multiple site, biphasic ventricular stimulation... upon the direct or indirect sensing of ventricular fibrillation. For example, direct sensing of ventricular fibrillation can be based on data from multiple ventricular sensing electrodes, and indirect sensing can be based on any of various functional parameters, such as arterial blood pressure, size and/or presence of an R Wave, rate of the electrogram deflections, or the probability density function (PDF) of the electrogram’). 
Regarding Claim 13, Mower discloses wherein the electrical current therapy is below a depolarization threshold of cells of the tissue (Figs. 2-5; col. 7, lines 43-48 “the magnitude of the anodal phase does not exceed the maximum subthreshold amplitude. The anodal phase serves to precondition the stimulated myocardium, thereby lowering the excitation threshold such that a cathodal stimulation of lesser intensity than normal will produce depolarization leading to contraction’).

Regarding Claim 14, Mower discloses wherein a signal used in the electrical current therapy includes an anodal signal (col. 3, tines 63-65 “first and second phases of stimulation consist of an anodal pulse (first phase) followed by a cathodal pulse (second phase)”; anodal stimulation 202, 302, 402, or 502; Figs. 2-5). 
Regarding Claim 15, Mower discloses wherein a signal used in the electrical current therapy includes a cathodal signal (col. 3, lines 63-65 “first and second phases of stimulation consist of an anodal pulse (first phase) followed by a cathodal pulse (second phase)’; cathodal stimulation 208, 308, 408, or 510; Figs. 2-5). 
Regarding Claim 16, Mower discloses wherein a signal used in the electrical current therapy includes a biphasic signal (Figs. 2-5; col. 3, lines 38-39 “1) for simultaneous biphasic stimulation, or 2) for progressive biphasic stimulation’; col. 6, lines 4-5 “Figs. 2 through 5 depict a range of biphasic stimulation protocols”). 

Claims 7,9-10,17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mower US6,411,845  in view of Chandler US2006/0142817 as applied to claims 1,11 above, and further in view of Fulkerson et al US4,738,250. 

Regarding Claim 7, Mower discloses wherein the biological tissue is a heart (Figs. 1A- B; col. 4, line 41“diagram of the heart’), and the method further comprises preconditioning myocardial tissue of the heart by applying the electrical current therapy to myocardial tissue to ensure that a pacing pulse will pace the myocardial tissue (FIGS. 2-5; col. 7, lines 42-48 “In the preferred biphasic stimulation protocol practiced by the present invention, the magnitude of the anodal phase does not exceed the maximum subthreshold amplitude. The anodal phase serves to precondition the stimulated myocardium, thereby lowering the excitation threshold such that a cathodal stimulation of lesser intensity than normal will produce depolarization leading to contraction’). Mower fails to explicitly disclose damaged myocardial tissue. Fulkerson teaches an apparatus and method for micro-electric medical stimulation of cells of living animal tissue (Title; Abstract), and further teaches applying electrical current therapy to damaged tissue (Abstract, lines 1-6 “A medical electrical apparatus impresses a bipolar, low frequency voltage wave form through spaced-apart electrodes, across a damaged area of living animal tissue to cause a low, bipolar, current to flow through the damaged area to increase the metabolic activity of viable cells in that area and hence to accelerate healing’). it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mower to be used on damaged tissue, as taught by Fulkerson, “to increase the metabolic activity of viable cells in that area and hence accelerate healing” (Abstract, lines 5-6 of Fulkerson).

 Regarding Claim 9, Mower fails to explicitly disclose wherein the electrical current therapy increases Adenotriphosphate (ATP) production in cell of the biological tissue. Fulkerson teaches an apparatus and method for micro-electric medical stimulation of cells of living animal tissue (Title; Abstract), wherein the electrical current therapy increases Adenotriphosphate (ATP) production in cells of the biological tissue (col. 3, lines 56-65 “The electrical medical instrument of the invention is for increasing metabolic activity of desired cells of living tissue by producing an electrical treatment signal adapted for application to the tissue to thereby induce electrical current flow through the cells to be treated. This increase in metabolic activity results in at least the following positive benefits: accelerated production of adenosine triphosphate (ATP), increased synthesis of cell protein, improved cell membrane transport system, and accelerated production of collagen’). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mower such that the electrical current therapy increases Adenotriphosphate (ATP) production in cells of the biological tissue, as taught by Fulkerson, “for the purpose of increasing the metabolic activity of the cells, and for the purpose of preventing further damage to cells in an area where cells have been initially damaged” (col. 1, lines 19-22 of Fulkerson). 
Regarding Claim 10, Mower fails to explicitly disclose increasing mobility of stem cells in the biological tissue via the electrical current therapy. Fulkerson teaches an apparatus and method for micro-electric medical stimulation of cells of living animal tissue (Title; Abstract), and further teaches increasing mobility of stem cells in the biological tissue via
the electrical current therapy (col. 3, lines 56-60 “The electrical medical instrument of the invention is for increasing metabolic activity of desired cells of living tissue by producing an electrical treatment signal adapted for application to the tissue to thereby induce electrical current flow through the cells to be treated”).It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mower to include increasing mobility of stem cells in the biological tissue via the electrical current therapy, as taught by Fulkerson, “for the purpose of increasing the metabolic activity of the cells, and for the purpose of preventing further damage to cells in an area where cells have been initially damaged” (col. 1, lines 19-22 of Fulkerson). 
Regarding Claim 17, Mower discloses the device according to claim 12 wherein the biological tissue is a heart (FIGS. 1A-B; col. 4, line 41 “diagram of the heart’), and control circuit is further configured to precondition myocardial tissue of the heart by causing the generator circuit to generate and apply the electrical current therapy to myocardial tissue to ensure that a pacing pulse will pace the myocardial tissue (FIGS. 2-5; col. 7, lines 42- 48 “In the preferred biphasic stimulation protocol practiced by the present invention, the magnitude of the anodal phase does not exceed the maximum subthreshold amplitude. The anodal phase serves to precondition the stimulated myocardium, thereby lowering the excitation threshold such that a cathodal stimulation of lesser intensity than normal will produce depolarization leading to contraction’). Mower fails to explicitly disclose damaged myocardial tissue. Fulkerson teaches an apparatus and method for micro- electric medical stimulation of cells of living animal tissue (Title; Abstract), and further teaches applying electrical current therapy to damaged tissue (Abstract, lines 1-6 “A medical electrical apparatus impresses a bipolar, low frequency voltage wave form through spaced-apart electrodes, across a damaged area of living animal tissue to cause a low, bipolar, current to flow through the damaged area to increase the metabolic activity of viable cells in that area and hence to accelerate healing"). It would have been
obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mower to be used on damaged tissue, as taught by Fulkerson, “to increase the metabolic activity of viable cells in that area and hence accelerate healing” (Abstract, lines 5-6 of Fulkerson).
 Regarding Claim 19, Mower fails to explicitly disclose wherein the electrical current therapy increases Adenotriphosphate (ATP) production in cells of the biological tissue. Fulkerson teaches an apparatus and method for micro-electric medical stimulation of cells of living animal tissue (Title; Abstract), wherein the electrical current therapy increases Adenotriphosphate (ATP} production in cells of the biological tissue (col. 3, lines 56-65 “The electrical medical instrument of the invention is for increasing metabolic activity of desired cells of living tissue by producing an electrical treatment signal adapted for application to the tissue to thereby induce electrical current flow through the cells to be treated. This increase in metabolic activity results in at least the following positive benefits: accelerated production of adenosine triphosphate (ATP), increased synthesis of cell protein, improved cell membrane transport system, and accelerated production of collagen’). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mower such that the electrical current therapy increases Adenotriphosphate (ATP) production in cells of the biological tissue, as taught by Fulkerson, “for the purpose of increasing the metabolic activity of the cells, and for the purpose of preventing further damage to cells in an area where cells have been initially damaged?’ (col. 1, lines 19-22 of Fulkerson). 
Regarding Claim 20, Mower fails to explicitly disclose wherein the control circuit is further configured to increase mobility of stem cells in the biological tissue by causing the generator circuit to generate and apply the electrical current therapy to the biological tissue. Fulkerson teaches an apparatus and method for micro-electric medical stimulation of cells of living animal tissue (Title; Abstract), and further teaches wherein the control circuit is further configured to increase mobility of stem cells in the biological tissue by causing the generator circuit to generate and apply the electrical current therapy to the biological tissue (col. 3, lines 56-60 “The electrical medical instrument of the invention is for increasing metabolic activity of desired cells of living tissue by producing an electrical treatment signal adapted for application to the tissue to thereby induce electrical current flow through the cells to be treated"). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mower such that the control circuit is further configured to increase mobility of stem cells in the biological tissue by causing the generator circuit to generate and apply the electrical current therapy to the biological tissue, as taught by Fulkerson, “for the purpose of increasing the metabolic activity of the cells, and for the purpose of preventing further damage to cells in an area where cells have been initially damaged” (col. 1, lines 19-22 of Fulkerson).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mower US6,411,845 in view of Chandler US2006/0142817 as applied to claims 1,11 above, and further in view of Houben et al US 5,919,216 

Regarding Claim 8, Mower failed to discloses that the biological tissue includes pancreatic tissue, and the method further comprises increasing insulin production of the pancreatic tissue by applying the electrical current therapy. However, Houben discloses the method according to claim 1, wherein the biological tissue includes pancreatic tissue (FIG. 3; col. 6, lines 34-39 “an islet transplant 35 receives stimulus pulses from stimulus generator 32 by lead 35L. The pancreas, illustrated at 37, can be stimulated by pulses delivered on lead 37L. Further, pancreatic activity can be controlled by delivering stimulus pulses to the vagal nerve 38 over lead 38L”), and the method further comprises increasing insulin production of the pancreatic tissue by applying the electrical current therapy (col. 7, lines 9-11 “algorithm 47 may control generator 32 to produce stimulus pulses timed to increase insulin production’). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mower to have the biological tissue includes pancreatic tissue, and to further comprise increasing insulin production of the pancreatic tissue by applying the electrical current therapy in view of Houben to yield the predictable result of treating diabetes [Houben; col.1, line 1].
Regarding Claim 18, Mower failed to discloses that the biological tissue includes pancreatic tissue, and the control circuit is further configured to increase insulin production of the pancreatic tissue by causing the generator circuit to generate and apply the electrical current therapy to the pancreatic tissue. However, Houben discloses the device according to claim 12, wherein the biological tissue includes pancreatic tissue (FIG. 3; col. 6, lines 34-39 “an islet transplant 35 receives stimulus pulses from stimulus generator 32 by lead 35L. The pancreas, illustrated at 37, can be stimulated by pulses delivered on lead 37L. Further, pancreatic activity can be controlled by delivering stimulus pulses to the vagal nerve 38 over lead 38L”), and the control circuit is further configured to increase insulin production of the pancreatic tissue by causing the generator circuit to generate and apply the electrical current therapy to the pancreatic tissue (col. 7, lines 9-11 “algorithm 47 may control generator 32 to produce stimulus pulses timed to increase insulin production’). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mower to have the biological tissue includes pancreatic tissue, and to have the control circuit configured to increase insulin production of the pancreatic tissue by causing the
generator circuit to generate and apply the electrical current therapy to the pancreatic
tissue in view of Houben to yield the predictable result of treating
diabetes [Houben;col.1,line 1].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792